 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHardwick Company, Inc. and International Brother-hood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, AFL-CIO,Local Lodge No. 583. Cases 10-CA-16384 and10-CA- 16524August 11, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn March 30, 1982, Administrative Law JudgeLeonard N. Cohen issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, HardwickCompany, Inc., Bessemer and Birmingham, Ala-bama, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.IThe General Counsel excepts to the failure of the AdministrativeLaw Judge to find, as alleged in the complaint, that Respondent's failureto recall certain laid-off employees constituted a violation of Sec. 8(a)(3)and (1) of the Act. On the basis of the entire record, we find that theGeneral Counsel failed to produce sufficient evidence to establish a primafacie case that the laid-off employees' protected conduct was a motivatingfactor in Respondent's decision not to recall the employees. Accordingly,we dismiss the complaint insofar as it alleges that Respondent violatedthe Act by failing to recall the laid-off employees.DECISIONSTATEMENT OF THE CASELEONARD N. COHEN, Administrative Law Judge:These matters were heard before me on September 10and 11, 1981, in Birmingham, Alabama, pursuant to com-plaints issued on January 7 and 29, 1981, in Cases 10-CA-16384 and 10-CA-16524, respectively, by the Re-gional Director for Region 10 of the National Labor Re-lations Board. The complaints which were consolidatedfor hearing by order dated March 13, 1981, are based oncharges filed on October 31 and December 16, 1980,1 re-spectively, and allege, inter alia, that Respondent violat-ed Section 8(a)(3) and (1) of the National Labor Rela-tions Act by (1) interrogating its employees, soliciting itsemployees to withdraw their support of the Union, andthreatening its employees with economic reprisals be-cause of their union activities; (2) reducing the hours ofits employees by transferring work from its Bessemer,Alabama, facility to another facility because of its em-ployees' union activities; and (3) laying off five employ-ees on October 30 and two additional employees in earlyNovember because of their union activities. Respondentfiled a timely answer in which it denied the commissionof any unfair labor practices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which were filed by both the General Counsel and Re-spondent, have been carefully considered.Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. BUSINESS OF RESPONDENTHardwick Company, Inc., herein called Respondent,is, and has been at all times material, an Alabama corpo-ration with offices and principal place of business locatedin Birmingham, Alabama, where it is engaged in steelfabrication. During the past calendar year, which periodis representative of all times material, Respondent soldand shipped from its Birmingham, Alabama, facilitygoods valued in excess of $50,000 to customers withinthe State of Alabama who in turn sold and shippedgoods valued in excess of $50,000 directly to customerslocated outside the State of Alabama. Accordingly, Re-spondent admits, and I find and conclude, that at alltimes material herein Respondent has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.1I. THE I ABOR ORGANIZATIONRespondent admits, and I find, that InternationalBrotherhood of Boilermarkers, Iron Shipbuilders, Black-smiths, Forgers and Helpers, AFL-CIO, Local LodgeNo. 583, herein called the Union, is, and has been at alltimes material herein. a labor organization within themeaning of Section 2(5) of the Act.Ill. THE ALL EGED UNFAIR L ABOR PRACTICESA. IFct21. BackgroundFor approximately 50 years, Respondent has fabricatedand processed steel at its Birmingham, Alabama, facility.In mid-1979, when Respondent was experiencing anI Unless otherwise stated, all dates referred to are 19802 Except where specifically noted, the material facts are not in dispute263 NLRB No. 47302 HARDWICK COMPANY, INC.upturn in its business, it opened a smaller facility in thenearby city of Bessemer, Alabama, to handle the over-flow of orders. Respondent essentially operates as a "jobshop," filling each order to the customer's specification.As such, Respondent does not maintain any inventory offinished products or manufacture any items for sale "offthe shelf." Although both facilities can generally performthe same type of functions, due to the significantly largersize of both the physical plant and the equipment itself,the larger orders are handled at the Birmingham facility.At all times material the Birmingham facility has em-ployed approximately 35 employees. While the employ-ment level at Bessemer reached a high of approximately25 employees shortly after it opened, by the fall of thefollowing year, that number had been reduced to ap-proximately 16 employees.In mid-October employees at both facilities com-menced an organizing effort by soliciting signatures oftheir fellow employees on union authorization cards. OnOctober 23 the Union filed a petition in Case 10-RC-12257 seeking to represent a bargaining unit limited tothe Bessemer facility; and on Friday, October 24, Re-spondent received a copy of the petition from the Board.On November 7 the petition was withdrawn withoutprejudice, and on December 15 a second petition in Case10-RC-12282 was filed concerning the same bargainingunit employees. On February 6, 1981, an election washeld with the result that eight employees cast ballots forthe Petitioner and two against with three challenged bal-lots.2. The alleged independent 8(a)(1) violationsOn the morning of Friday, October 24, Harold EugeneWilson, one of Respondent's owners and the individualwith general responsibility for production at both facili-ties, received a telephone call while in his Birminghamoffice from a former employee. This individual informedWilson that the employees were trying to organize. Hefurther identified Dave Murkeson as the employee whowas passing out the cards at Birmingham and stated thathe had also heard through rumor that James Taylor andBill Finerty were doing the same at Bessemer. Immedi-ately following the call, Wilson called both George Par-sons, the general supervisor of the Bessemer plant, andDavid Hardwick, the general supervisor of the Birming-ham plant, and relayed to them what he had just beentold. Both Parsons and David Hardwick stated that theydid not know anything about any organizing effort.Wilson instructed both to try and find out what theycould about the rumor.During the penod immediately following these tele-phone calls and continuing into at least the early portionof the following week, Respondent, through Parsons,Wilson, and to a lesser degree David Hardwick, em-barked on a course of conduct which the General Coun-sel alleges not only constitutes multiple, separate, and in-dependent violations of Section 8(a)(l), but also suppliesevidence of Respondent's unlawful motivation in makingits layoffs on October 30 and on November 6 and 13.Respondent does not deny that Parsons and DavidHardwick engaged several employees in conversationsabout the organizing effort on Friday, October 24. Infact, Respondent did not call either as witnesses to denysuch testimony. Respondent does, however, contend thatany conversations Parsons may have had with employeesabout the Union after October 24 were not attributableto Respondent since they were direct violations oforders.3In this regard, Robert Hardwick, Respondent'spresident, testified that when he was informed of the or-ganizing effort by Wilson during the day on Friday, Oc-tober 24, he immediately contacted Respondent's attor-ney, who advised him to instruct all members of manage-ment not to interrogate the employees about their unionactivity, threaten them with reprisals, engage in surveil-lance of their activities. or make promises to them.Robert Hardwick further testified that later that sameday he personally relayed the advice of counsel to DavidHardwick, Wilson, and Parsons.a. Conduct of ParsonsDuring the course of Friday, October 24, Parsons ap-proached on an individual basis at least six different Bes-semer employees and questioned them generally abouttheir knowledge of the organizing campaign. In theseconversations Parsons asked the employees if and wherethey had signed the union cards and who had giventhem the cards. All of the employees indicated they hadindeed signed authorization cards on behalf of the Union.One employee identified James Taylor and another em-ployee identified Bill Finerty as the individual who re-spectively gave each his card. The remaining four em-ployees questioned by Parsons on October 24 did notidentify the employee who gave them the authorizationcards.One of these employees, David Cook, testified thatParsons approached him for a second time about an houror two after the first conversation. On this latter occa-sion Parsons asked Cook what Cook would do if theyclosed the shop down. Cook answered he did not know.Parsons also spoke to employee Cecil James on twoseparate occasions on October 24. On the second suchoccasion Parsons asked James if he were on companytime when he signed the card. James told him that hewas in the parking lot of a local lounge when he signedhis card. Parsons responded that he had been informedby another employee that James had signed his cardduring working hours. Parsons then stated that he wasgoing to close the plant down and he (Parsons) and asenior machine operator would go back to the Birming-ham shop and the rest of the employees would be out ofwork.On the following Tuesday, Parsons had a conversationwith Cecil James, Ronnie Wilcox, and Jackie Deason inwhich he told them that Respondent would be shuttingdown the shop in the next day or two because of theUnion. When James asked if they could meet withWilson, Parsons answered that it was too late becauseWilson would not have a union in the shop. Sometimeduring the course of this discussion, Parsons indicated3 Respondent's contentions regarding the allegations charged to Wilsonwill be dealt with infra.303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he either presently thought or had earlier thoughtthat Cecil James was an instigator.4Wilcox also testified that he had an earlier conversa-tion that same day with Parsons. On this occasion Par-sons approached a group of employees and said that theywere going to close the shop down and shut the gates onthe following day on account of the signing of the unioncards. Parsons added that Wilson had talked to an attor-ney in Atlanta and said that the only way Respondentcould keep the shop open was to get a petition signed byall the men who had signed the cards withdrawing fromthe Union. Parsons then added that Wilson did not wanta union in the shop and would not have one. Parsonsadded that Respondent use as an excuse that there wasnot enough work to keep the shop open.5Bill Finerty, a Bessemer employee, testified that onOctober 25 he called Parsons from home to find out if arumor he had heard to the effect that he was going to befired on Monday was true. Parsons answered that itseemed that Finerty had all the answers. Parsons thenstated that Finerty was stupid for putting his job on theline and it was going to cost 16 other people their jobs.Parsons then added that he, Parsons, was going to haveto drive extra miles to go to the Birmingham plant be-cause Wilson would close the Bessemer plant down. Par-sons stated that Respondent planned to start closing Bes-semer down on the following Wednesday.b. Conduct of David HardwickAccording to Birmingham employee John Murkeson,he was called into David Hardwick's office about a weekor two before the October 30 layoffs. Hardwick askedhim if he knew anything about the Union going on.When Murkeson stated that he did, Hardwick asked himwho other than himself and James Taylor was behind it.Murkeson answered that he knew James Taylor hadbeen passing cards about at the Bessemer shop, but thathe, Murkeson, did not have anything to do with it. Hard-wick asked who else was involved, and Murkeson men-tioned the name of Bill Finerty. Hardwick respondedthat that sounded like Finerty. Hardwick then stated thatthere was not going to be any union, that it had beentried once before when his father ran the Company, andthat his father would not have it then and he was notgoing to have it now. Hardwick added that before hewould let a union come in he would close the door.Murkeson answered that Respondent could not do thatright then. Hardwick said that it did not matter, Re-spondent could close the door down and just make anexcuse to keep the Union from coming in. Again, Hard-wick asked Murkeson who was involved. Murkeson re-sponded by asking Hardwick who had been telling liesabout him instigating the Union at Birmingham. Hard-wick said that he could not answer, and Murkeson inturn said that he could not tell Hardwick whose idea itwas if Hardwick could not tell him who was telling liesabout him. Hardwick then offered to tell Murkeson who4 The above account is based on the generally corroborative versionsof James and Wilcox. While there are some uncertainties and variances indetail, I do not find such as unusual or alarming.I The other employees who Wilcox places during this conversation,Jackie Deason, Lester Grimes. and Alvin Douglas, did not testify.was telling lies about him if Murkeson would tell himwho were the instigators. When Murkeson agreed, Hard-wick said that Jim Beasley, a former employee, had men-tioned that Murkeson was the instigator. Murkeson thentold Hardwick that he had heard through rumor that theother instigator was Cecil James.c. Conduct of WilsonThree employee witnesses, Carl Harris, Cecil James,and James Johnson, each testified that they had conver-sations with Wilson at the Bessemer plant regaidiig theUnion. Harris testified that on Saturday, October 25,Wilson approached him and asked if Harris had heardabout petitions circulating in the shop. Harris answeredthat he had. Wilson then asked if Harris had signed acard, and Harris answered that he had. Wilson thenasked him who had given him the card. Harris answeredBill Finerty. Wilson asked if James Taylor was responsi-ble for beginning the Union, and Harris responded no,that it had been a joint venture among everyone. Wilsonthen stated that he would not have a union in his shopand before he would do that, he would close the shop,put it up for sale, and move the equipment back to Bir-mingham, possibly as early as the upcoming Wednesday.Wilson then added that it would be bad with Christmascoming and the men out of work.James Johnson testified that, some time after October24, he was present at the plant with Carl Harris whenGene Wilson approached them and stated that he hadworked hard all his life to have what he had, that he wasnot going to have the Union come in, and that he wouldclose the plant first.Cecil James testified that he had a conversation withWilson on Saturday, October 25. According to James,during the course of the conversation, Wilson stated thathe was going to close the place down and have a for salesign up on it by Wednesday. Wilson stated that he wasnot going to have the Union come in there and tell himhow to run his business, that he worked all his life tohave a place like this and, if that is what the employeeswanted, he would just close down.Wilson testified that he went to the Bessemer plant onthe morning of Saturday, October 25, and spoke toArthur Clemons and Carl Harris and another unidenti-fied employee around lunchtime. According to Wilson'saccount, during the course of the general conversation,he stated that he heard that the fellows at Bessemerthought they needed a union and he wanted to ask themwhy. He then asked them if the Company mistreatedanybody. One of the employees answered no, the Com-pany had not mistreated anyone, but they were doing itfor the money. Wilson told the employees that he couldnot believe it.Wilson admitted having a conversation with CecilJames at the Bessemer plant that same morning. Accord-ing to Wilson, however, the conversation had nothing todo with the Union, but involved some hunting traps thathis son had borrowed from James. According to Wilson,when, during the course of the conversation, the subjectof the decline in work was mentioned, he made the fol-lowing statement: "Man, I tell you if something don't304 HARDWICK COMPANY, INC.pick up by the middle or the end of next week, we'regoing to have to shut this place down and give it back tothe damn Indians." Wilson denied ever having a conver-sation about the Union with employee Mike Johnson.I credit the above-recited accounts of Harris, James,and Johnson over the account by Wilson. While theirtestimony may have been at times confused on certaindetails, each of these employees impressed me as at-tempting to honestly recall conversations in question.Moreover, their versions of Wilson's comments are quitesimilar in nature to the undenied comments made bothbefore and after this date by Parsons. Additionally, bothHarris and Johnson were still employed by Respondentat the time of the hearing. In these circumstances, itwould be unlikely that their testimony, which was ad-verse to Respondent, would be false. See Georgia RugMill, 131 NLRB 1304, 1305 (1961), modified on othergrounds 369 F.2d 89 (5th Cir. 1962).d. Recent alleged 8(a)(1) violationsCecil James testified that, about 3 weeks prior to theinstant hearing, Parsons approached him while at workand asked if he had met with "that lawyer"6the previ-ous night. When James said that he had, Parsons askedhim what he had been told. James answered that thelawyer thought that the Company had wanted to settlethe case, but that she did not know anything definite atthat time.James testified that about I week later Parsons againapproached him and on this occasion asked if he mindedtelling Parson who had had the union cards. James an-swered that it had been James Taylor and Bill Finerty.Nothing further was said.3. Transfer of machineryThe complaint alleges and the General Counsel con-tends throughout the hearing that Respondent, in viola-tion of Section 8(a)(3) and (1), transferred machineryfrom its Bessemer shop to its Birmingham shop with theresult that the hours of work of the Bessemer employeeswere reduced. The General Counsel's current position onthis allegation is not clear since, in her post-hearing brief,counsel only notes in passing this subject as an issue andat no subsequent time during her brief mentions it fur-ther. In any event, the facts regarding this issue are clearand are not in dispute.On either October 27 or 28 Respondent moved a largeangle roller machine from its Bessemer plant to its Bir-mingham facility for the purpose of repairing it. Concur-rent with this transfer, Respondent moved a drill pressfrom the Birmingham plant to the Bessemer plant. TheBessemer plant employee who had been running theangle roller immediately commenced operating the drillpress. This employee lost no work as a result of thetransfer of this machinery.4. The layoffsOn the afternoon of October 30, Wilson and Parsonscalled together the Bessemer employees and announced6 Counsel for the General Counsel.that five employees, Cecil James, Michael Johnson,Johnny Seales, Ronnie Wilcox, and Terry Wilson,7werebeing laid off. In making the announcement, Wilson toldthe employees the layoffs were due to lack of work andhad nothing to do with the "problems" that they had atthe plant. Wilson did state, however, that because ofthese problems, Respondent was changing the method ofselecting employees from a policy of retaining the mostqualified to a policy of making the layoffs solely on thebasis of seniority. The laid-off employees, who apparent-ly were the five least senior employees, were urgedduring this meeting to seek employment elsewhere.Employee Taylor testified that during the meetingParsons stated that the employees who were not beinglaid off could not be late or absent or sick without a doc-tor's excuse. Employee Finerty testified that Wilsonstated during the meeting that, if an employee were Iminute late or missed a day for any reason without adoctor's excuse, he would be terminated. None of theother five employees who testified that they werepresent at this meeting mentioned any such comments byeither Wilson or Parsons.8Wilson specifically deniedthat either he or Parsons discussed lateness or tardinessat this meeting.9On November 6 and 13, Respondent laid off bargain-ing unit employees David Cook and Arthur Clemons, re-spectively. These layoffs, like the preceding ones of Oc-tober 30, were made pursuant to seniority among Besse-mer employees.5. Respondent's economic defense to the layoffs ofOctober 30 and November 6 and 13Commencing toward the end of the second calendarquarter of 1980 and continuing throughout that entireyear, Respondent experienced a substantial decline in itsbusiness. The total sales volume of Respondent's oper-ations during the first half of 1980 was approximately$1.55 million. This figure was nearly identical with thefigure for the second half of 1979. However, during thesecond half of 1980, this figure declined to approximatelyS1.18 million. Concurrent with the loss of sales, thenumber of hours worked by all employees during thesecond half of 1980 fell sharply. For example, during thefirst 5 months of 1980 the total number of hours workedby all employees ranged from a high of approximately9,000 in February to a low of approximately 7,400 hoursin March. In June the figure fell to approximately 5,700hours. Although there was a slight improvement duringSon of Gene Wilson.a Of these five, three-Wilcox, James. and Johnson-were informed oftheir layoff at this same meeting.9 In resolving the question of whether either Parsons or Wilson madecertain comments or threats regarding attendance at the October 30meeting, I am not persuaded that the accounts of Taylor and Finerty dis-cussed above are credible. In reaching this conclusion, I rely on the fol-lowing factors: (I) the absence of any corroboration by the other fivewitnesses to the discussion; (2) the inconsistencies between Taylor andFinerty's version; (3) the inherent improbability that these statementswould be made at the same meeting in which Respondent took paiuns toinsure employees that the layoffs had nothing to do with the "problems"they were then experiencing; and (4) Taylor's demonstrated inability toaccurately recall other facts, such as the amount of hours worked by theBessemer employees immediately following these layoffs.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe months of July and August, the figure fell again to anear June level during September. The hours worked forthe month of October improved dramatically to approxi-mately 8,400 hours. However, a sharp decline was expe-rienced in November when the total number of hours fellback to the June level. It was this economic situationwhich Respondent contends warranted the reductions inquestion.Although the October 30 layoffs involved a significantnumber of the Bessemer employees, it was not the firstsuch layoff Respondent made during 1980. In March ofthat year Respondent laid off an employee who wasnever recalled. In mid-June when, as noted above, thesales volume decreased, Respondent laid off four addi-tional employees. All four, which included alleged discri-minatees Johnson, Cook, and Clemons, were recalledsometime during July and August. In late September,Respondent made four more layoffs, including the re-cently reinstated Cook and Johnson. Of these four, three,again including Cook and Johnson, were reinstated earlyin October. On October 2, Respondent laid off and neverreplaced yet another employee. This was the final layoffprior to the ones in question. Of the five alleged discri-minatees laid off in late October and early November,two-Johnny Seals and Cecil James-were recalled inlate November and were still working at the time of theBoard election. 'Several of the General Counsel's witnesses, includingalleged discriminatees Johnson and Wilcox, testified thatin the days immediately preceding their October 30layoff, they were engaged in general cleanup work whileawaiting orders for processing. ''These layoffs were not the only cost-saving measureRespondent instituted during 1980. Respondent hadhistorically given across-the-board wage increases to itsemployees every 6 months, with one coming in June andanother in December. In June 1980, Respondent, due toa decrease in sales, omitted for the first time giving thisraise. 12B. Conclusions1. The 8(a)(1) allegationsThe credible evidence establishes that immediatelyupon being informed of its employees' union activities,Respondent, through Parsons, David Hardwick, andWilson, embarked on a campaign to undercut theUnion's support among its employees and to thwart theorganizing effort at its inception. Respondent initially at-tempted to accomplish this purpose by questioning itsemployees about whether they signed union cards and by'L Despite the General Counsel's assertion, no evidence was presentedthat Respondent deviated from following seniority on recalls.I A large number of overtime hours were by the Bessemer employeesin the last week of October. This apparent inconsistency is explained bythe fact that Respondent was then in the process of completing a largeorder. When that order was done, many of the employees were left withno production work.i2 Robert }lardwick testified that to soften the blow of not getting anacross-the-board increase, all employees were given at that time in June al-week salary bonus. No figures were offered regarding how muchmoney Respondent saved by omitting giving the June pay raise.attempting to ascertain the identities of the union "insti-gators."A supervisor's questioning employees regarding theirunion sympathies is coercive because such questioningconveys an employer's displeasure with the employees'union activities and thereby discourages such activities inthe future. Further, the coercive impact of these ques-tions is not diminished by either the employees' openunion support or by the absence of attendant threats.Gossen Company, a Division of United States GypsumCompany, 254 NLRB 339 (1981). Here, the questioningof the employees was accompanied by clear and specificthreats of economic reprisals. Parsons and Wilson bothtold employees that, because of their union activities, Re-spondent would shut down, permanently close, and/orsell the Bessemer facility with the result that they wouldlose their jobs. At one point during the following week,Parsons indicated to the employees that the only waythis action could be forestalled would be for the employ-ees to sign a petition withdrawing their support of theUnion. In view of Wilson's conduct in uttering certain ofthese threats on October 25, 1 find Respondent's asser-tion that it should not be held accountable for any con-duct of Parsons occurring after October 24 to be totallywithout merit. Accordingly, I find and conclude that Re-spondent unlawfully interrogated its employees abouttheir union activities as alleged in the complaint, asamended.'a I further find and conclude that Respondenthas unlawfully coerced and threatened its employeeswith loss of employment because of their union activi-ties.'4Additionally, I find and conclude that Parsons' so-licitation to the employees to withdraw their support ofthe Union as a means of saving their employment unlaw-fully interferes and coerces its employees. Smith's Com-plete Market of Tulary County, Inc., d/b/a Smith's Com-plete Market, 237 NLRB 1424, 1428 (1978).2. The layoffsThe Board, in Wright Line, a Division of Wright Line,Inc., 251 NLRB 1083 (1980), set forth the applicable testill all cases alleging violations of Section 8(a)(3) and (1)which turn upon the employer's motivation. First, theGeneral Counsel is required to make out a prima facieshowing sufficient to support the inference that the pro-tected conduct was a "motivating factor" in the employ-er's decision. Once that is established, the burden thenshifts to the employer to demonstrate that the same ac-tions would have taken place even in the absence of pro-tected conduct.s3 Included in my findings are the allegations relation to Parsons' ques-tioning of employee James in the month prior to the instant hearing. Re-spondent has offered no legitimate reason for Parsons' inquiries. As withthe other instances of interrogation, Parsons' questions on these occasionshave the effect of interfering with James' exercise of his Sec. 7 rights.Ricihard IF urrney and .raomi P. Furtney. a Co-partnership d/b/a Mr. F'sBeef and Bourbon, 212 NLRB 462, 466 (1974).i4 The complaint specifically alleges that Wilson also threatened em-ployees at the October 30 meeting with more stringent enforcement of itsattendance policy. As set forth above, I have not credited those portionsof the testimony of Taylor and Finerty relating to this issue. According-ly, I recommcnd that that complaint allegation be dismissed306 HARDWICK COMPANY, INC.The General Counsel contends that the clearly demon-strated strong union animus, when coupled with thetiming of the layoffs, some 6 days after Respondent wasinformed of the petition being filed, creates a strong sus-picion of Respondent's unlawful motivation. This argu-ment has appeal if one limits the inquiry to those factorsalone. However, when the layoffs are viewed in the con-text of the entire record, any doubts with regard to Re-spondent's motivation must be resolved against the Gen-eral Counsel.Months before the advent of the organizing campaign,Respondent began experiencing a substantial decline inits sales. Financial conditions had deteriorated so badlythat in June it was forced to omit for the first time theemployees' semiannual raise. Additionally, in the 4months preceding the October 30 layoff, Respondent laidoff seven different employees from its Bessemer oper-ation.In comparing the layoffs alleged as unlawful with thelayoffs which preceded any union activity, only onemajor difference is readily apparent. The selection of em-ployees for the October 30 and November layoffs wasmade on the basis of seniority rather than subjectiveevaluation by Parsons and Wilson. Respondent's presi-dent, Robert Hardwick, credibly testified that thischange of procedure was recommended by Respondent'sattorney as a way of safeguarding against being accusedof discriminatorily selecting the union activists for layoff.The General Counsel does not, as I understand it, con-tend that Respondent changed its procedures regardingthe layoff selection process in an effort to catch the lead-ing adherents in its net. In any event, the record evi-dence would not support such a finding. From early onin the conversations between employees and Parsons andDavid Hardwick, it became clear from several sourcesthat the two Bessemer employees most active in the or-ganizing campaign were James Taylor and Bill Finerty.Yet, neither Taylor nor Finerty was included in theseven alleged unlawful layoffs. Of the seven, only inCecil James' case does the evidence support a findingthat Respondent knew or had reason to believe that hemay have been one of the "instigators." In the cases ofJohnson, Wilcox, Cook, and Clemons, all Respondentknew was that they had each signed authorization cards.Additionally, Johnson, Cook, and Clemons had all beenlaid off and recalled on one or more occasions precedingthe October 30 layoff. No evidence was presented thateither Seales or Wilson. the son of one of Respondent'sowners, even signed authorization cards. Accordingly,for the reasons set forth above and notwithstanding thewell-established union animus and the timing of Re-spondent's action, I am persuaded that the GeneralCounsel has not met its burden of establishing that pro-tected conduct was a "motivating fact" in Respondent'sdecision to lay off employees on October 30 and Novem-ber 6 and 13. Mini-Industries, Inc., 255 NLRB 995 (1981);Colorado Forge Corporation, 260 NLRB 25 (1982).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's oper-ations described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom, and that it take certain affirmativeactions designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in these cases, I make the follow-ing:CONCLUSIONS OF LAW1. Hardwick Company, Inc., is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO, Local Lodge No. 583, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By interrogating employees concerning their unionactivities, sympathies, and desires, Respondent violatedSection 8(a)(l) of the Act.4. By threatening employees with shutdown, closure,and/or sale of the Bessemer plant because of the employ-ees' union activities, Respondent violated Section 8(a)(l)of the Act.5. By threatening employees with discharge because oftheir union activities, Respondent violated Section 8(a)(1)of the Act.6. By soliciting employees to sign a petition withdraw-ing their support of the Union as a means of saving theirjobs, Respondent violated Section 8(a)(1) of the Act.7. Respondent did not violate the Act when it trans-ferred the angle roller machine from the Bessemer, Ala-bama, facility to the Birmingham facility.8. Respondent did not violate the Act as alleged whenit laid off employees on October 30 and November 6 and13, 1980.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDERThe Respondent, Hardwick Company, Inc., Bessemerand Birmingham, Alabama, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their unionactivities, sympathies, and desires.'6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedby Sec. 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and Order, and all objections there-to shall be deemed waived for all purposes.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Threatening its employees with shutdown, closure,and/or sale of the Bessemer, Alabama, facility because oftheir activities on behalf of the Union.(c) Threatening its employees with discharge becauseof their activities on behalf of the Union.(d) Soliciting its employees to withdraw or resignfrom membership in the Union.(e) Any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its Bessemer and Birmingham, Alabama,facilities copies of the attached notice marked "Appen-dix."'6Copies of said notice, on forms provided by theRegional Director for Region 10, after being duly signedby Respondent's authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.IT IS FURTHER RECOMMENDED that insofar as the com-plaints allege matters which I have not found herein tohave violated the Act, the allegations are hereby dis-missed.'^ In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activity together for the purposeof collective bargaining or other mutual aid orprotectionTo engage in activitiy together for the purposeof collective bargaining or other mutual aid orprotectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights. More specifically,WE WILL NOT interrogate our employees con-cerning their union activities, sympathies, and de-sires.WE WILL NOT threaten our employees with plantshutdown, closure, and/or sale because of their ac-tivities on behalf of the Union.WE WILL NOT threaten our employees with dis-charge because of their activities on behalf of theUnion.WE WILL NOT solicit our employees to withdrawor resign from membership in the Union.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act, as amended.HARDWICK COMPANY, INC.308